         £ Ct. y th~ f~~
    t'-e..r
1foq90°
 ~ o ( Tt-d u c- J.-rt-'q) u Yk              !<d                              ··lJ' I' i' ·11111' 1I1 11I 11I1·11·1I1··111·l1·l11I·1 11111' l' I


     rY)L}d[-t   f1   ~         l () (




                                                     3l     evJb-erN                                                      \J Z
                                                      ol.e· r     C                                           ~Lao


                                                                                               l
                  Case 5:17-cr-00134-BR Document 271-1 Filed 03/16/20 Page 1 of 2
                                                                                            .,,.J
                                                                                       -~
                                                                                  ~'
                                                                                  a;
                                                                       u.J
                                                                       ,.. ....
                                                              ·e·""'
                                                                  ~
                                                 c: ..  Ill
                                                  ,,,........
                                                    ~

                                                        .,




Case 5:17-cr-00134-BR Document 271-1 Filed 03/16/20 Page 2 of 2
